Citation Nr: 0420276	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  94-27 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected actinic keratosis, prior to March 20, 2000.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected actinic keratosis, from March 
20, 2000, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from February 1962 to August 
1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1991 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Denver, 
Colorado, which, in pertinent part, denied entitlement to a 
compensable disability rating for service-connected actinic 
keratosis.

This matter was previously before the Board in September 
2000, wherein it was remanded for additional development.  By 
rating action dated in December 2002, the RO determined that 
the service-connected actinic keratosis warranted a 10 
percent evaluation, effective March 20, 2000.


FINDINGS OF FACT

1.  Prior to March 20, 2000, the veteran's actinic keratosis 
was manifested by recurring lesions and an ill-defined 
scaling over the cheek and temple, and residual, small 
erythematous lesions.

2.  Subsequent to March 20, 2000, the veteran's actinic 
keratosis was manifested by a growing scaly lesion on the 
left upper eyelid area, sideburns, eyebrows, outer ears, feet 
and hands.




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 10 percent 
evaluation (but no higher) for actinic keratosis, prior to 
March 20, 2000, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (as in 
effect prior to and since August 30, 2002).

2.  The criteria for a disability rating in excess of 10 
percent for actinic keratosis, from March 20, 2000, are not 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (as in effect prior to and 
since August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify and assist the veteran in the 
development of facts pertinent to his claim.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Concerning VA's duty to notify the 
appellant, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.    

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in July 2003.  The veteran was told of the 
requirements to establish an increased rating.  He was also 
advised of his and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  The content of the July 2003 complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Although the section 5103(a) notice provided to the veteran 
in July 2003 was provided subsequent to the initial 
adjudication of this claim, any such error is nonprejudicial 
because, following receipt of content-complying notice, the 
veteran's representative stated that case was ready for the 
Board to make the appropriate decision.  See Statement of 
Accredited Representative in Appealed Case, dated in August 
2003, and Appellant's Post-Remand Brief dated in June 2004.  
The veteran did not provide any additional information or 
evidence in response to the RO's July 2003 letter.  
Accordingly, there is no indication that disposition of this 
claim would have been different had he received pre-
adjudicatory notice pursuant to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's treatment records, as 
discussed below.  There is no indication of any relevant 
records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In the matter at hand, the veteran underwent VA 
examinations in May 1997, February 1999, March 2000, and 
April 2003.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Increased rating 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2003), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2003).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2003).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2003); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Where the issue is entitlement to an increased 
rating, the current level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
evidence in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id. 

In the present case, the RO rated the veteran's status 
actinic keratosis by analogy to eczema under the criteria set 
forth in Diagnostic Code 7806.  By regulatory amendment 
effective August 30, 2002, substantive changes were made to 
the schedular criteria for evaluation of skin diseases, as 
set forth in 38 C.F.R. § 4.118, Diagnostic Codes 7800-7833.  
See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  The RO has 
considered both versions of the criteria with respect to this 
claim; thus there is no prejudice to the veteran in the 
Board's consideration of both the old and new criteria.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Regions Hospital v. Shalala, 522 U.S. 448 (1998); Kuzma, 
supra.  In the current case, the Board finds that whether or 
not the new rating criteria has retroactive effect is 
irrelevant.  As discussed below, a higher rating prior to 
March 2000 is warranted under the old rating criteria.  A 
higher rating is not warranted for any time period under the 
new criteria.

Under the rating criteria applicable prior to August 30, 
2002, a 10 percent rating is warranted when there is eczema 
with exfoliation, exudation, or itching, if involving an 
exposed area or extensive area.  A 30 percent rating is 
warranted when there is eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent rating is warranted if there is eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to August 30, 
2002).

Under the revised rating criteria for Diagnostic Code 7806, a 
10 percent rating is assigned where at least 5 percent but 
not more than 20 percent of the entire body is affected, or 
at least 5 percent, but less than 20 percent of exposed areas 
are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  A 30 percent rating is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest rating 
of 60 percent is assigned when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective August 30, 2002).

By rating decision dated in February 1987, service connection 
for actinic keratosis of the face was established and a 
noncompensable evaluation under 38 C.F.R. § 4.118, Diagnostic 
Code 7806, was assigned.  This determination was based on 
service and post-service medical records, which included 
findings of removed actinic keratosis of the left cheek.  

The veteran filed a claim for an increased rating in February 
1991.  In support of his claim, he submitted VA outpatient 
treatment records dated in February 1991 to March 1991 which 
showed that he had recurrent lesions on the left temple which 
resulted in itching and scarring, and ill-defined erythema 
and scaling over the cheek and the temple.

A VA examination report dated in May 1991 shows that the 
veteran described periodic skin irritation on his face 
requiring lotion application.  He reported a small 
hyperkeratitic lesions which had been removed in March 1991.  
The skin showed no rashes, scars, skin breakdowns, 
hyperkeratotic lesions, or other lesions.  The examiner 
diagnosed history of actinic keratosis, resolved.

An outpatient treatment record dated in February 1992 shows 
that the veteran's skin was warm and dry with rough scaly 
lesions.  The assessment, in pertinent part, was actinic 
keratosis.

An outpatient treatment record dated in April 1992 shows that 
the veteran had raised papules on the face and left arm.  The 
assessment, in pertinent part, was actinic keratosis.

An outpatient treatment record dated in August 1992 shows 
that the veteran's skin was warm and dry.  The assessment, in 
pertinent part, was eczema.

In June 1993, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  He reported 
that he had intermittent lesions which would appear on the 
either side of his head and face which would require excision 
with liquid nitrogen.  He stated that at times he would have 
as many as eight or ten removed off his face.  He indicated 
that he had this had recurred about 12 to 15 times since his 
separation from service.  He added that he currently had a 
small lesion on the left side of his head and a second one on 
the right side of his head.  He described them as itchy, and 
indicated that they tended to scab over, turn brown, and get 
larger with scratching.

An outpatient treatment record dated in July 1993 shows that 
the veteran's skin had a crater-like lesion with 
vesiculcations and slightly raised times-two pigmented lesion 
of the left side of the face.  The assessment, in pertinent 
part, was eczema.

An outpatient treatment record dated in December 1993 shows 
that the veteran's skin was warm and dry.  There was a raised 
papular area of the lower right eyelid.  The assessment, in 
pertinent part, was eczema.

A VA examination report dated in May 1997 shows that the 
veteran reported having had three actinic keratoses removed 
with liquid nitrogen, and that that he needed more done.  He 
provided a history of sunburns, but no particular history of 
skin cancer.  Physical examination revealed multiple actinic 
keratosis on the forehead and the scalp region above the 
ears.  The diagnosis was multiple actinic keratosis of the 
face.  

A VA examination report dated in February 1999 shows that the 
veteran reported having had actinic lesions removed while on 
active duty, but that he had no removal of his actinic 
lesions since his release from active duty.  He was employed 
at the post office as a rural carrier for 12 years with 14 
weeks of absenteeism in the past year due to difficulty 
turning his head.  Dermatologic evaluation revealed three 
small erythematous areas consistent with actinic keratosis on 
his face.

A treatment record dated in March 20, 2000, shows that the 
veteran reported a history of a skin rash on his forehead and 
in the sideburn area.  He was concerned with the scaly skin 
lesion on the left upper eyelid that was growing in size over 
the past few years.  He had a rash in his ears and feet.  The 
assessment was precancerous skin lesion.

A VA dermatology examination dated in April 2000 showed that 
the veteran had a long history of skin lesions on his face, 
previously removed via cryosurgery, with a scaly lesion on 
the left upper eyelid progressively enlarging and becoming 
more irritating.  He also had a lesion under each sideburn.  
The assessment was actinic keratosis in the eyebrows and 
sideburns.

By rating action dated in December 2002, the RO determined 
that the veteran's service-connected actinic keratosis 
warranted a 10 percent disability rating effective as of 
March 20, 2000.

A VA examination report dated in April 2003 shows that the 
veteran's medical records were reviewed by the examiner in 
conjunction with the examination.  The veteran reported that 
over the years, there had been a gradual onset of 
erythematous crusted blotches on his face, occasionally 
associated with itching.  These were treated intermittently 
with liquid nitrogen.  Over the years, these lesions had 
increased in size and in number with lesions primarily 
distributed over the face and bilateral dorsal hands.  The 
veteran said that he had not been seen or evaluated in the 
past four to five years, but was developing new lesions 
primarily on his face and left dorsal hand.  

Physical examination revealed a solitary red, scaling macule 
with background photo damage characterized by patchy 
hyperpigmentation of the right dorsal hand.  The left dorsal 
hand revealed two erythematous scaling macules with 
background actinic damage characterized by patchy 
hyperpigmentation.  Examination of the face showed 
erythematous scaling macules involving the left temple, nose, 
and right eyebrow.  The veteran had diffuse bronzing of his 
skin with some wrinkling, but no evidence of skin cancer.  
The diagnosis was actinic damage involving the face and 
dorsal hands, bilaterally with no evidence of skin cancer.  
The examiner concluded that the problem was limited to the 
hands and face.  The lesions were associated with mild 
exfoliation, but did not exudate.  The veteran had mild 
intermittent itching and there was mild disfigurement of the 
face and dorsal hands, but no systemic manifestations of the 
problem.  Photographs were included with the examination 
report.

With regard to the issue of entitlement to a compensable 
disability rating prior to March 20, 2000, the veteran's 
medical records reflect a long history of actinic lesions 
that resulted in periodic removal using liquid nitrogen.  The 
outpatient treatment records dated from January 1991 to 
December 1993 show that the veteran had intermittent episodes 
of itching and exfoliation on exposed areas.  His June 1993 
testimony is significant in showing that his intermittent 
lesions had recurred about 12 to 15 times since his 
separation from service and that they tended to be manifested 
by itching, scabbing over, turning brown, and getting larger 
with scratching.

Accordingly, in view of the findings of exfoliation and 
itching over an exposed area, the Board finds that the 
criteria for a 10 percent rating under the old version of 
Diagnostic Code 7806 is warranted, prior to March 20, 2000, 
back to the date of the veteran's claim for an increase.    

However, the preponderance of the evidence is against 
entitlement to a rating in excess of 10 percent under either 
the old or new rating criteria, as applicable, both prior to 
and subsequent to March 20, 2000.  There is no persuasive 
evidence of constant exudation or itching with extensive 
lesions or marked disfigurement.  The medical evidence of 
record specifically indicated that there was no exudation, 
that the exfoliation and disfigurement were mild, and that 
the itching was intermittent.  Moreover, the evidence does 
not show ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations.  Nor does the evidence, 
including recent photographs, show the disability to be 
exceptionally repugnant.  

Additionally, based upon recent findings of only a solitary 
macule on the right dorsal hand, two macules on the left 
dorsal hand, and some macules involving the left temple, 
nose, and right eyebrow, the veteran's skin disability does 
not affect 20 percent of the entire body or 20 percent of 
exposed areas.  Moreover, there is no persuasive evidence 
that the disability has required systemic therapy for a total 
duration of six weeks or more during the past 12 month 
period.  The veteran himself stated that he had not been seen 
or evaluated for his skin in the past four to five years.  

For the foregoing reasons, the Board finds that assignment of 
a 10 percent evaluation for the veteran's actinic keratosis 
is warranted prior to March 20, 2000.  In reaching this 
conclusion, the Board has resolved all reasonable doubt in 
the veteran's favor.  See 38 U.S.C.A. § 5107(b).  However, 
the preponderance of the evidence is against a disability 
rating in excess of 10 percent for actinic keratosis at any 
time during the appeal period.  The benefit-of-the doubt 
doctrine is inapplicable and this claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

It does not appear that the veteran has an "exceptional or 
unusual" disability.  He has not required any recent periods 
of hospitalization for his skin disability.  There is no 
evidence in the claims file to suggest that marked 
interference with employment is the result of the condition.  
The veteran was employed for the postal service and lost time 
from work due to a neck disorder, not his skin disorder.  
Thus, the Board finds that skin disability is appropriately 
rated under the schedular criteria, and that referral for 
extraschedular consideration is not warranted.




ORDER

Entitlement to a 10 percent disability rating, and not 
higher, for service-connected actinic keratosis is granted, 
prior to March 20, 2000, subject to the laws and regulations 
governing the payment of monetary benefits. 

Entitlement to a disability rating in excess of 10 percent 
for service-connected actinic keratosis from March 20, 2000, 
is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



